NICKEL-COBALT-MANGANESE COMPLEX HYDROXIDE PARTICLES AND METHOD FOR PRODUCING SAME, POSITIVE ELECTRODE ACTIVE MATERIAL FOR NONAQUEOUS ELECTROLYTE SECONDARY BATTERY AND METHOD FOR PRODUCING SAME, AND NONAQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to communication filed on 6/7/2021:
No claims have been amended; no new matter has been entered.

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “The Examiner in paragraph 13 then states that this is an example where the claimed product is “produced by identical or substantially identical processes (which in this ease, the process as claimed is identical to Ito) .However, Applicant submits that claim 1 does not claim a process, so the Examiner’s statement is unclear. The Examiner appears to be stating that the process described in the present specification for making the product of claim 1 is identical to Ito’s process and therefore the product would inherently be identical to Ito’s product.
However, the process used to make the product of claim 1 is not the same as Ito’s process. Ito’s process is continuous and the process used in making the present invention is a two-step 
The Examiner respectfully traverses. While the method of Ito is different from the Applicant’s, the claims are indeed product claims. The product as claimed when compared to the product of Ito is identical. As such, MPEP 2112.01 still stands being that products that are identical are presumed to have inherent properties.
The Applicant discloses: “However, the Examiner has provided no basis for modifying the method of Ito in this regard. Note that in paragraph 22, the Examiner states: “Therefore, it would have been obvious to one of ordinary- skill in the art to modify the composite of Ito with the hexagonal structure composite of Tokuno to improve thermal stability.” However, the composite of Ito is a different material than the composite of Tokuno.
Specifically, Ito’s composition is a composition consisting of nickel, cobalt and manganese, while Tokuno’s Example 1 uses an aqueous solution containing cobalt and nickel ions as the starting material (paragraph [0140]) and does not have manganese. The Examiner has not provided a clear basis for somehow' modifying Ito’s composition based on Tokuno.
Example 2 of Tokuno in paragraph [0141] states that: “the volume cumulative frequency of the particle size distribution of the precipitates is D10/D50 = 0.72, D90/D5Q = 1.36, D50 = 7.0.” Applicant has calculated the particle size distribution of Tokuno from the numerical value mentioned above, and the parameter of “[(d90-d10)/average particle diameter as a marker indicating spreading of a particle size distribution” in claim 2 is calculated to be 0.64. Claim 2 requires that the value of this parameter be 0.55 or less.”
The Examiner respectfully traverses. Example 2 of Tokuno was not relied on by the Examiner. As disclosed in previous Action, paragraph 37 discloses 1<d90/d50≤1.8 and 0.6≤d10/d50<1. As a result, d90/d50-d10/d50 would give a range of around 0 to around 1.2. 
The Applicant discloses: “Applicant submits that there is no suggestion or motivation to use Huang, whose particle size is far outside the range of the present invention, to modify Ito in this regard.
Furthermore, in the cited document Huang, Al2O3 is coated on nickel-cobalt-manganese complex hydroxide that, does not contain Al, while the present invention specifies a composition that contains Al, for nickel-cobalt-manganese complex hydroxide even if it is optional, so it can be said that the composition is different.”
The Examiner respectfully traverses. The diameter of the particles is not commensurate within the scope of claim 3 and it is a limitation in claim 2 which claim 3 is not dependent on. Furthermore, Huang teaches Al2O3 is coated on nickel-cobalt-manganese complex hydroxide that, does not contain Al, and while claim 1 discloses that Mt can be Al, t=0 is an option.
The Applicant discloses: “Takeuchi states in paragraph [0054]: “According to this method, a positive electrode active material having a mean particle size of primary particles of 0.1 µm or more and 3 um or less and a mean particle size of secondary particles of 8 µm or more and 20 µm or less can be easily obtained.” This statement is considered to be a purpose to make secondary particles with a large particle diameter. The present, invention can produce secondary particles of 3-7 µm. The average diameter of the secondary' particles in Takeuchi's invention, 8-20 µm, is a different numerical range. There is no suggestion in Takeuchi to obtain small diameter secondary particles and Takeuchi does not provide a motivation to modify Ito to have small diameter secondary particles.
Moreover, Takeuchi discloses eliminating the additive Al in the step of trying to obtain hydroxide in paragraph [0053]:
“It is important not to include Al in the hydroxide. If the hydroxide contains Al, it is significantly difficult to control the particle size of the hydroxide as described above. It is thus impossible to obtain a positive electrode active material with excellent high-temperature storage characteristics.”
Therefore, claim 4 is not obvious over Ito et al. (US 2006/0081818 Al) and Takeuchi et al. (US 2009/0035659 Al), taken separately or in combination.”
The Examiner respectfully traverses. The diameter of the particles is not commensurate within the scope of claim 4 and it is a limitation in claim 2 which claim 3 is not dependent on. Furthermore, Takeuchi teaches Al2O3 is coated on nickel-cobalt-manganese complex hydroxide that, does not contain Al, and while claim 1 discloses that Mt can be Al, t=0 is an option.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ito et al. (US 2006/0081818 A1).
Regarding claim 1, Ito et al. teach nickel cobalt manganese composite hydroxide particles represented by a general formula: NixCoyMnzMt(OH)2+α, where 0.3≤x≤0.7, 0.1≤y≤0.4, 0.1≤z≤0.5, 0≤t≤0.02, x+y+z+t=l, 0≤α≤0.5, and M is at least one additional element selected from the group consisting of Ti, V, Cr, Al, Mg, Zr, Nb, Mo, Hf, Ta and W, employing a crystallization reaction (Paragraph 0010-0013 teach Ni1-x-yCoxMny (OH)2 wherein 1/10≤x≤1/3 and 1/20≤y≤1/3.),
However, Ito does not specifically disclose the nickel cobalt manganese composite hydroxide particles being spherical secondary particles formed by aggregation in a random direction of a plurality of platelike primary particles having an average thickness of 10 to 300nm and an average length of 100 to 3000nm.
However, this is merely an example of composition, product and apparatus claims where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes a prima facie case of either anticipation or obviousness has been established. 
MPEP 2112.01 JR-3] Composition~ Product~ and Apparatus Claims:
I. PRODUCT AND APPARATUS CLAIMS- WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. "In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. thickness and length), are necessarily present in the prior art material. "Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."
Therefore, the claim is anticipated by Lee et al. However, if the claim is not anticipated the claims are obvious as it has been held similar products claimed in terms of its function, property and/or characteristic are obvious. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). See rationale and/or technical reason above to reasonably support the determination that the inherent function and/or characteristic necessarily flows from the teaching of the applied prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (US 2006/0081818 A1) and further in view of Tokuno et al. (JP 2004-193115)
Regarding claim 2, Ito et al. teach the nickel cobalt manganese composite hydroxide particles according to claim 1. However, they do not teach a value represented by an expression of: [(d90 – dl0)/average particle diameter] as a marker indicating spreading of a particle size distribution of 0.55 or less or that the particles have an average diameter of 3-7 µm.
Tokuno discloses a lithium transition metal composite oxide for a positive electrode active material for a battery (Abstract) with the formula Li1+uNixCoyMnzMtO2, where -0.05≤u≤0.20, x+y+z+t=l, 0.3≤x≤0.7, 0.1≤y≤0.4, 0.1≤z≤0.4, 0≤t≤0.02, and M is at least one additional element selected from the group consisting of Ti, V, Cr, A1, Mg, Zr, Nb, Mo, Hf, Ta and W (Paragraph 0058 discloses LikNimCopMn(1-m-p)Or wherein k=0.95-1.1, m=0.1-0.9, p=0.1-0.9, m+p<1, and r=1.8-2.2); the particles can have an average diameter of 2-8 µm (Paragraph 4); and an expression of: [(d90 – dl0)/average particle diameter] as a marker indicating spreading of a particle size distribution of 0.60 or less (Paragraph 37 discloses 1<d90/d50≤1.8 and 0.6≤d10/d50<1. As a result, d90/d50-d10/d50 would give a range of around 0 to around 1.2.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the composite of Ito with the hexagonal structure composite of Tokuno to improve thermal stability (Paragraph 151).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (US 2006/0081818 A1) and further in view of Huang et al.  (Journal of Power Sources 195, pp. 8267–8274, 15 July 2010).
Regarding claim 3, Ito et al. teach the nickel cobalt manganese composite hydroxide particles according to claim 1. However, they do not teach wherein at least one of the additional elements are uniformly distributed inside the secondary particles and/or surfaces thereof are uniformly covered with at least one of the additional elements.
Huang discloses Al2O3 coating being carried out on an intermediate (Ni1/3Co1/3Mn1/3)(OH)2 (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ito with Huang in order to enhance cycle performance.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (US 2006/0081818 A1) and further in view of Takeuchi et al. (US 2009/0035659 A1).
Regarding claim 4, Ito et al. teach nickel cobalt manganese composite hydroxide particles of claim 1, wherein 
a nucleation step of performing nucleation by controlling a pH of an aqueous solution for nucleation containing a metal compound having nickel, cobalt and manganese, and an ammonium ion donor to 12.0 to 14.0 in terms of the pH as measured at a liquid temperature of 25°C as a standard (Ito teaches controlling the ammonium ion concentration to control the pH (par. 28), which thereby allows for control over the crystal nucleation and growth (pars. 27-28) in a solution having about 1-10 g/L of ammonium ions and a pH of about 11-13 (par. 24).) . 
Takeuchi teaches preparing a lithium containing composite oxide of formula 1, including the steps of preparing a hydroxide represented by formula 2: Ni1-y-v-wCoyM1vM2w(OH)2. Table 1, Example 6 shows M1 may be W and M2 is Mg, Ca. Takeuchi teaches a cathode active material for a lithium ion battery (Abstract and paragraph 0021).  Takeuchi teaches a hydroxide precursor to make the cathode active material (claims 1-11).  Takeuchi teaches mixing the hydroxide precursor using a solution and a compound of element M1 that may be ammonium tungstate or sodium tungstate (0060-0068).  Takeuchi teaches a method of preparing the hydroxide that includes a step of adding NaAlO2 to the hydroxide that is stirred in water and then adjusting the pH of the water to 10 to 8 (0020-0021, 0069-0070).  This is taken as the particle growth stage (0069-0070).   This step is step b (Paragraph [0069-0070) which occurs after step a, which is a nucleation step, that occurs at pH of 10.5 or higher (Paragraph 0068). These reactions always occur at a temperature range between 20-60ºC. (Paragraph 0067)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ito with that of Takeuchi in order to improve the high capacity of the nickel component of the catalyst.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729